Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-14 received on 6/3/2020 have been examined, of which claims 1, 7 and 13 are independent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8-9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claims 8 and 14 recite “receive a trigger for a clock reference signal”, followed by “transmit the clock reference signal”, and the independent claims 7 and 13 each recites “a clock reference signal”. Thus, it is unclear which clock reference signal is further limited in limitation of “transmit the clock reference signal”. Further, claim 13 recites “a trigger”, thus it is unclear if the receive step in claim 14 refers to same trigger or different. For the purpose of examination, the examiner assumes limitation in claim 8 as “receive a trigger for [[a]] the clock reference signal”, and limitation in claim 14 as “receive [[a]] the trigger for [[a]] the clock reference signal”. 

Further, claim 8 recites in “generate 1 pulse per second (PPS) signal the first synchronization signal”, which is unclear. For the purpose of examination and comparison to claim 14, the examiner assumes limitation as “generate 1 pulse per second (PPS) signal based on the first synchronization signal”. 

Claim 9 is rejected for same reasons as 8, based on dependency. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 5, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US 20170093540) in view of Xu et al. (US 20140226636) 

 Regarding claim 1, Lei teaches a method for synchronizing at least one small cell with at least one macro cell in a heterogeneous network (fig 6 is method for UE to detect synchronization signals sent by base station; fig 7 is method specific to NB-IoT synchronization; fig 1 and para 37-38 describe the heterogeneous network with macro-cell and relay station, where relay station can be a UE that can relay transmissions for other UEs; thus the method of UE detecting synchronization from base station would be obvious to be performed by relay eNB with macro eNB in fig 1), the method comprising: 
detecting a first synchronization signal by the at least one NB-IoT modem (fig 6, para 88: at 602, by detecting, within one or more narrowband regions of wider system bandwidth, a primary synchronization signal (PSS); fig 7, Para 92: at 702, NB-IoT DL synchronization begins with initial time synchronization by PSS (auto correlation in the time domain)), 
wherein 
the first synchronization signal is transmitted by at least one NB-IoT cell connected to the at least one macro cell (Para 85: at 502, base station generating a primary synchronization signal (PSS) utilizing a first code sequence and a cover code applied to the first code sequence over a first number of symbols within one or more subframes; Para 88: at 602, by detecting, within one or more narrowband regions of wider system bandwidth, a primary synchronization signal (PSS) generated utilizing a first code sequence and a cover code applied to the first code sequence over a first number of symbols within one or more subframes), and 
the first synchronization signal comprises at least one of a cell identifier information and an initial timing information (steps 604-606 in fig 6 and steps 704-706 in fig 7 indicate that PSS includes initial timing information; Para 81: the synchronization signals are required to carry more system information, such as more cell IDs, relative to conventional synchronization signals; fig 7, 710 shows cell ID in SSS, however, the information would be obvious to be included in PSS); 
detecting a second synchronization signal by the at least one NB-IoT modem (fig 6, para 90: at 608, the UE detects, within the one or more narrowband regions, a secondary synchronization signal (SSS); fig 7, Para 93, at 708, fine timing offset tuning may be performed based on the SSS (cross correlation in time domain)), wherein 
the second synchronization signal is transmitted by the at least one NB-IoT cell connected to the at least one macro cell (Para 86: at 506, the base station transmits the PSS and the SSS in the first and second subframes; Para 90] At 608, the UE detects, within the one or more narrowband regions, a secondary synchronization signal (SSS)), and 
the second synchronization signal comprises a residual time offset (fig 7, Para 93: at 708, fine timing offset tuning may be performed based on the SSS (cross correlation in time domain)); and 
synchronizing, by the at least one NB-IoT modem, the at least one small cell with the at least one macro cell based on at least one of the first synchronization signal and the second synchronization signal transmitted by the at least one NB-IoT cell (Para 91: fig. 7 illustrates operations 700 for NB-IoT synchronization – using PSS and SSS; Para 89-90: at 604, the UE performs a maximum likelihood time offset estimation based on the PSS, wherein the time offset is uncorrelated with a frequency offset. At 606, the UE performs an initial time synchronization and a frequency synchronization based on the PSS; at 610, the UE performs at least one of fine time synchronization or fine frequency synchronization based on the SSS, to refine the initial time and frequency synchronization).

Lei teaches design of synchronization signals for narrowband operation. The methods 6 and 7 are described with respect to base station transmitting PSS/SSS in narrowband region. Para 37-38 and fig 1 show that macro eNB connected to relay eNB, and the relay eNB can be UE that communicates with other UEs. Thus, the method of fig 6 and 7 would be applicable to the claim limitations. The reference teaches detection of PSS/SSS but does not teach the trigger to detect. Xu is directed to wireless network with small cells and macro cell (fig 1), and synchronization between small cell and macro cell for coordinated multipoint and inter-cell interference coordination (para 34). Further, in para 74-75 teaches that small cells may be deployed in a cluster with a self-organizing capability, which means after the small cell is powered up, the small cell may be able to recognize the presence of an overlaid macro-cell and other neighboring small cells and synchronize with them in time and/or frequency. 

Xu further teaches triggering, by the at least one small cell, at least one NB-IoT modem connected to the at least one small cell for a clock reference signal (Para 75: after a small cell is deployed (supplied with power and connected with backhaul), it may start to listen to the macro-cell by detecting its primary and secondary synchronization signals (PSS and SSS) similar to the way a UE listens to synchronization signals; after the small cell detects the PSS/SSS from macro-cell, it may build up subframe synchronization with the macro-cell). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the synchronization signals for narrowband operations as taught by Lei with small cell to macro cell synchronization based on trigger as taught by Xu for the benefit of inter-cell interference coordination as taught by Xu in Para 34.

Regarding claim 7, is directed to system for synchronizing small cell and macro cell, reciting substantially similar limitations to claim 1. Thus, Lei in view of Xu teaches the limitations as described above with respect claim 1.
 
Regarding claim 13, is directed to small cell for synchronizing with macro cell, reciting substantially similar limitations to claim 1. Thus, Lei in view of Xu teaches the limitations as described above with respect claim 1.

 Regarding claim 5, Lei further teaches wherein the first synchronization signal is a Narrowband Primary Synchronization Signal (NPSS) and the second synchronization signal is a Narrowband Secondary Synchronization Signal (NSSS) (Para 77: PSS and SSS are synchronization signals; synchronization signals of narrowband internet of things (NB-IoT) operations occupy narrow channel bandwidths and can coexist with legacy GSM/WCDMA/LTE system(s) deployed in the same frequency band).

Allowable Subject Matter
Claims 2-4, 6 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 8-9 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        6/18/2022